DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  “the pressure chamber” lacks antecedent basis.  Appropriate correction is required.

Claims 5, 6 and 9-11 are objected to because of the following informalities:  “the resonance frequency of the ink channel” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “actuating the first ink channel,” but it does not seem that a channel itself can be actuated, and thus clearer language is needed. 
Because claims 2-11 depend from claim 1, they are also rejected on this basis. 

Claims 5, 6, 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a “resonance frequency of the ink channel.” However, it is not understood how a channel itself can have a resonance frequency. That is, a channel would seem to be comprised of physical flow path walls and a flow path itself devoid of matter, and thus a single resonance frequency of a channel is ambiguous. .   
Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (2011/0304670).

	Regarding claim 1, Hara teaches a method for cleaning and ink jet imaging device, the method comprising the steps of:
	a) purging ink through the first and second nozzle by applying a pressure on the entrance side of the main ink supply channel (compare figs. 2, 3, Note that a first and second nozzle 25a are aligned in an array along bottom of head 22k. Note that pressure is applied by pump 53 on the entrance side of head generally indicated by numeral 22 during the purging operation shown);
	b) simultaneously to step a) actuating the first ink channel by applying a first actuation pulse to the first actuator wherein the actuation pulse provides a pressure wave in the first ink channel that counteracts the local pressure in the first ink channel, such that the flow through the first ink channel is reduced during purging (see figs. 3, 5, Note that actuator 24 is vibrated simultaneously to operation of pump 53 so that actuator provides a pressure wave. Note that because the piezoelectric actuators 24 expand and contract the pressure chamber 24a, there are necessarily times at which the pressure wave counteracts the local pressure so that flow through the first channel is reduced). (Note that, in this case, the preamble does not lend patentable weight to the claim, so it has been bot been addressed). 

	Regarding claim 2, Hara teaches the method of claim 1 and the limitations of claim 2 (Hara, compare figs. 2, 3, Note that there are a multitude of ink channels each having an actuator and executing the same steps as claim 1).

 	Regarding claim 3, Hara teaches the method of claim 1, wherein the actuator is piezoelectric ([0025]).

	Regarding claim 5, Hara teaches the method of claim 1 (see 112 rejection).

 	Regarding claim 6, Hara teaches the method of claim 1 (see 112 rejection).

	Regarding claim 7, Hara teaches the method of claim 2, wherein the actuator is piezoelectric ([0025]).

	Regarding claim 9, Hara teaches the method of claim 2 (see 112 rejection).

	Regarding claim 10, Hara teaches the method of claim 2 (see 112 rejection).

	Regarding claim 11, Hara teaches the method of claim 2 (see 112 rejection).

(Note that for purposes of the rejections of claims 5, 6 and 9-11, even if there were no Section 112 issues, Examiner’s position would be that despite any lack of express disclosure of relative frequencies, the relative frequencies claimed are inherently disclosed by Hara). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Mizuno (2020/0101743).

 	Regarding claim 4, Hara teaches the method of claim 1. Hara does not teach two entry sides. Mizuno teaches this (Mizuno, see fig. 6A, Note two entry sides connected to pumps P1 and P2). It would have been obvious to one of ordinary skill in the art at the time of invention to use two entry sides, as disclose by Mizuno, instead of the one disclosed by Hara because doing so would allow for better ink circulation as well as facilitating more forceful expulsion of contaminants from the ink chambers during purging. 

 	Regarding claim 8, Hara teaches the method of claim 2. Hara does not teach two entry sides. Mizuno teaches this (Mizuno, see fig. 6A, Note two entry sides connected to pumps P1 and P2). It would have been obvious to one of ordinary skill in the art at the time of invention to use two entry sides, as disclose by Mizuno, instead of the one disclosed by Hara because doing so would allow for better ink circulation as well as facilitating more forceful expulsion of contaminants from the ink chambers during purging. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853